Citation Nr: 0609913	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  01-08 111	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from March 
8, 2000 to November 7, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In November 2003 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

During the pendency of the appeal, an initial disability 
rating of 100 percent was granted for PTSD from November 8, 
2001.  Therefore, as this is the maximum benefit available, 
the issue of entitlement to a higher disability rating for 
PTSD from November 8, 2001, is no longer for appellate 
consideration.


FINDING OF FACT

Prior to November 8, 2001, the veteran's service-connected 
PTSD is manifested by complaints of sleep disturbance, 
nightmares, anxiety, irritability, flashbacks, 
hypervigilance, social numbing and isolation, and results in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, impaired impulse control, 
disorientation, neglect of appearance or hygiene, or 
inability to maintain interpersonal relationships.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD prior to November 8, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

The record reflects that the veteran was provided with notice 
of the June 2001 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in August 2001, and several supplemental statements of 
the case thereafter, which notified him of the issues 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

The veteran's claim for service connection for PTSD was 
received in March 2000.  In March 2001, the RO provided the 
veteran with notice regarding what information and evidence 
was needed to substantiate his claim for service connection 
for PTSD, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  A 
June 2001 rating decision granted service connection for the 
veteran's PTSD.  The veteran appealed the initial 50 percent 
disability rating assigned.  

Pursuant to the Board's November 2003 remand, in April 2004, 
the RO issued a letter notifying the veteran of what 
information and evidence is needed to substantiate his claims 
for increased initial disability ratings for PTSD, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claims.  However, the 
notice did not cite the law and regulations governing nor 
describe the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision, 
particularly given that the claim on appeal is being denied 
and no effective date will be assigned.  See Dingess/Hartman  
v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board considers a question not addressed by the RO, the 
Board must consider whether the veteran will be prejudiced 
thereby).  The Board also notes that the veteran has not 
filed a notice of disagreement with the effective date and 
that the issue is therefore not subject to appeal.  As well, 
there can be no be prejudicial error in making a 
determination with regard to the degree of disability, as the 
veteran has been advised with regard to the evidence 
necessary to establish a disability rating.  In addition, the 
Board emphasizes that the veteran has not shown or alleged 
any prejudicial error in the timing of the issuance of the 
VCAA letters in this appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and VA and private 
treatment records.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The veteran and his representative contend that his service-
connected PTSD is more disabling than is reflected by his 50 
percent rating and that he should be awarded a 100 percent 
disability rating for the period dating from March 8, 2000, 
to November 7, 2001.  His representative contends that the 
veteran is entitled to a 100 percent disability rating from 
July 17, 2000.  

The veteran's claim for a higher disability rating for PTSD, 
dating from March 8, 2000, to November 7, 2001, is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).  As 
noted above, the veteran has been granted a 100 percent 
schedular disability rating for the time period beginning 
November 8, 2001.  Therefore, only evidence pertaining to the 
time period noted on the title page will be discussed.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

VA and private treatment records dated from December 1999 to 
October 2001, as well as the March 2000 private psychiatric 
evaluation and the July 2000 VA psychiatric examination 
report, show the veteran's PTSD symptoms for the period 
appealed, include depression, anxiety, social isolation and 
irritability with aggressive behavior towards others (not his 
family).  He regularly complained of sleep disruption, 
nightmares, flashbacks, emotional numbing and intrusive 
thoughts of Vietnam.  The majority of treatment records note 
that he was appropriately dressed and well-groomed, although 
a September 2001 treatment record indicates that he had begun 
growing a beard and was dressed in an old T-shirt with 
fatigues.  However, the Board does not find that this 
approximates "neglect of personal appearance and hygiene" 
as contemplated in the higher rating.  The evidence during 
this period further shows that the veteran was oriented and 
alert.  He had no hallucinations or delusions.  His thought 
process was clear and his insight and judgment were intact.  
His speech was normal and he had no major concentration or 
memory disturbances.  The evidence also shows that the 
veteran had no suicidal or suicidal ideation for the most 
part, although he did report occasional thoughts of suicide 
in March 2000, without any intent to act on such thoughts.  
He frequently reported a good relationship with his wife of 
over 25 years and with his children.  Other records indicate 
some emotional distance from his wife.  The Board notes, 
however, that at times the veteran was found to be 
distrustful, with less eye contact and pronounced 
guardedness.  In sum, mental status examinations of record 
fail to show findings meeting the criteria for the next 
higher rating of 70 percent.  Occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms have not been demonstrated in the record.

During this period the veteran was assigned GAF scores of 55 
during the March 2000 private evaluation and the July 2000 VA 
examination.  In a June 2000 letter, the private psychiatrist 
who conducted the March 2000 evaluation indicated that the 
veteran's PTSD had been worsening recently and opined that he 
was unable to perform normal work duties at that time without 
risking potential harm to himself and/or others at his place 
of employment and recommended that he take medical leave.  
However, the same psychiatrist, in November 2000, assigned 
the veteran a GAF score of 65.  According to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score from 61 through 70 reflects some mild symptoms 
(depressed mood, mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well.  GAF scores from 51 to 60 reflect 
moderate symptoms (flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD, showing at worst, moderate symptoms, and 
the impairment from the signs and symptoms of PTSD as 
described in the clinical records, the Board finds that the 
veteran's occupational and social impairment due to PTSD 
represents no more than a 50 percent disability rating for 
the time period prior to November 8, 2001.  The majority of 
the medical evidence of record shows symptoms and GAF scores 
reflective of no more than moderate symptoms.  The treatment 
records and examination reports do not indicate such symptoms 
as obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, or an inability to 
establish and maintain effective relationships, as 
contemplated in the criteria for a 70 percent disability 
rating.  

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's PTSD, for the period from March 
2000 to November 2001, alone has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability at issue, 
the Board finds that such impairment is contemplated in the 
50 percent rating assigned to this disability.  The Board 
finds that no evidence currently of record shows that there 
is an exceptional or unusual disability picture in this 
case, which renders impracticable the application of the 
regular schedular standards.
 
With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis other than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD from March 8, 2000 to November 7, 2001, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


